          Case 4:20-cv-01754-HSG Document 16 Filed 04/29/20 Page 1 of 1
                                                                                                         Reset Form

                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA



Catherine Hill                             ,             CASE No C4:20-cv-01754-HSG
                  Plaintiff(s)
 v.                                                      STIPULATION AND [PROPOSED]
                                                         ORDER SELECTING ADR PROCESS
 American United Life Ins. Co., et. al. ,
                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process: 
   Early Neutral Evaluation (ENE) (ADR L.R. 5)                   Note: Magistrate judges do not conduct
                                                                  mediations under ADR L.R. 6. To request an
   Mediation (ADR L.R. 6)                                        early settlement conference with a Magistrate
   Private ADR (specify process and provider)
  ■
                                                                  Judge, you must file a Notice of Need for
                                                                  ADR Phone Conference. Do not use this
      Parties intend to pursue private mediation                  form. See Civil Local Rule 16-8 and ADR
      through Judicate West.                                      L.R. 3-5.

The parties agree to hold the ADR session by:
   the presumptive deadline (90 days from the date of the order referring the case to ADR,
      unless otherwise ordered. )
   other requested deadline: August 20, 2020
  ■




Date: April 24, 2020
                                                       Attorney for Plaintiff
Date: April 24, 2020
                                                       Attorney for Defendant

                                                                                                     Print Form

X IT IS SO ORDERED
 IT IS SO ORDERED WITH MODIFICATIONS:


Date: 4/29/2020
                                                       U.S. DISTRICT/MAGISTRATE JUDGE

Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting
Private ADR.”
Form ADR-Stip rev. -2016
